  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 1 of 14 PageID #: 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF MISSOURI

BRIDGETON LANDFILL, LLC,                        )
                                                )
               Plaintiff,                       )   Case No.
                                                )   Division No:
vs.                                             )
                                                )   JURY TRIAL DEMANDED
MALLINCKRODT LLC,                               )
Serve at:                                       )
HOLD FOR SERVICE                                )
                                                )
               Defendant.                       )
                                                )
                                                )

                                     COMPLAINT

       COMES NOW Plaintiff Bridgeton Landfill, LLC and for its Complaint against

Defendant Mallinckrodt LLC states and alleges as follows:

                             NATURE OF THE ACTION

       1.      This is a civil action arising from environmental contamination caused by

Defendant Mallinckrodt LLC and by which Plaintiff seeks cost recovery, contribution

and a declaratory judgment under Sections 107(a), 113(f) and 113(g)(2) of the federal

Comprehensive Environmental Response, Compensation and Liability Act, as amended,

42 U.S.C. §§ 9601-9675 (“CERCLA”).

       2.      West Lake Landfill is contaminated with numerous substances that are

hazardous to the environment and human health.

       3.      According to the United States Environmental Protection Agency

(“EPA”), action to address the contamination is necessary to protect the public health and

the environment.
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 2 of 14 PageID #: 2



       4.      Upon information and belief, Mallinckrodt LLC is a covered person as

defined by Section 107(a)(3) of CERCLA, 42 U.S.C. § 9607(a)(3), because it generated

and arranged for disposal of hazardous substances it owned or possessed that were

disposed of at the West Lake Landfill.

       5.      Bridgeton Landfill, LLC has incurred, and will continue to incur,

significant response costs to investigate and otherwise respond to the hazardous

substances contained at the West Lake Landfill.

       6.      Mallinckrodt LLC is responsible for the release or threatened release of

hazardous substances at West Lake Landfill and, therefore, should bear the costs to clean

up the resulting contamination.

       7.      By this action, Bridgeton Landfill, LLC seeks to recover from

Mallinckrodt LLC the necessary costs of response that Plaintiff has incurred and will

continue to incur in a manner consistent with the National Contingency Plan (“NCP”), 40

C.F.R. Part 300, et seq., caused by the release or threatened release of hazardous

substances that have contaminated the West Lake Landfill.

       8.      Bridgeton Landfill, LLC also seeks a declaratory judgment that

Mallinckrodt LLC is liable for future response costs or damages that will be binding on

any subsequent actions to further recover response costs or damages.

                                         PARTIES

       9.      Plaintiff Bridgeton Landfill, LLC (“Bridgeton”) is a limited liability

company organized and existing under the laws of the State of Delaware with its

principal place of business in Bridgeton, Missouri.




                                            -2-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 3 of 14 PageID #: 3



          10.   Bridgeton is the successor-in-interest to Rock Road Industries, Inc. and

Laidlaw Waste Systems (Bridgeton), Inc.

          11.   Defendant Mallinckrodt LLC is a limited liability company organized and

existing under the laws of the State of Delaware. Upon information and belief,

Mallinckrodt LLC’s principal place of business is St. Louis, Missouri.

                             JURISDICTION AND VENUE

          12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42

U.S.C. § 9613(b) because Count I seeks relief under CERCLA § 107(a), 42 U.S.C. §

9607(a), and Count II seeks relief under CERCLA § 113(f), 42 U.S.C. § 9613(f). In

addition, the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, and Section 113(g)(2)

of CERCLA, 42 U.S.C. § 9613(g)(2), authorize this Court to grant Bridgeton declaratory

relief.

          13.   Venue is proper in this district under CERCLA Section 113(b), 42 U.S.C.

§ 9613(b), and 28 U.S.C. § 1391 because the releases, threatened releases and damages at

issue occurred in Bridgeton, Missouri, which is within this judicial district.

                 THE WEST LAKE LANDFILL SUPERFUND SITE

          14.   The West Lake Landfill Superfund Site (the “West Lake Site”) is an

inactive solid waste disposal facility located at 13570 St. Charles Rock Road in

Bridgeton, St. Louis County, Missouri.

          15.   From 1939 to 1988, limestone quarrying and crushing operations were

conducted at the West Lake Site, resulting in two quarry pits.




                                             -3-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 4 of 14 PageID #: 4



        16.        Beginning in the early 1950s, portions of the unquarried areas were used

for landfilling municipal solid waste, industrial solid waste and construction

demolition/debris.

        17.        In 1973, two landfill areas at the West Lake Site became radiologically

contaminated when soils mixed with uranium ore processing residues were transported to

the West Lake Site and used as daily cover in the landfilling operation.

        18.        In 1990, EPA listed the West Lake Site on the Superfund National

Priorities List.

        19.        EPA has found the West Lake Site is a “facility” as defined by Section

101(9) of CERCLA, 42 U.S.C. § 9601(9).

        20.        EPA has found Bridgeton is a “person” as defined by Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

        21.        EPA has found Bridgeton is a responsible party under Section 107(a) of

CERCLA, 42 U.S.C. § 9607(a), because Bridgeton is the “owner” and/or “operator” of

the West Lake Site, as defined by Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1).

        22.        EPA has concluded the contamination found at the West Lake Site

includes “hazardous substances” as defined by Section 101(14) of CERCLA, 42 U.S.C. §

9601(14).

        23.        EPA has concluded there have been actual or threatened “releases” of

hazardous substances from the West Lake Site as defined by Section 101(22) of

CERCLA, 42 U.S.C. § 9601(22).




                                               -4-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 5 of 14 PageID #: 5



   MALLINCKRODT HAZARDOUS WASTE AND ARRANGER LIABILITY

       24.     Upon information and belief, Mallinckrodt Chemical Works, a

predecessor-in-interest to Mallinckrodt LLC, (both hereinafter referred to as

“Mallinckrodt”) contracted with the U.S. government for various types of work related to

the nuclear program.

       25.     Upon information and belief, Mallinckrodt’s contractual obligations

included refining uranium compounds and metal between 1942 and 1966.

       26.     Upon information and belief, Mallinckrodt owned and operated the

Destrehan Street facility at the St. Louis Downtown Site, and in certain years operated the

St. Louis Airport Storage Site (“SLAPS”).

       27.     Upon information and belief, Mallinckrodt refined uranium compounds at

the Destrehan Street facility from approximately 1942-1957, resulting in residues and

other materials.

       28.     The residues and other materials contained hazardous substances as

defined by CERCLA Section 101(14), 42 U.S.C. § 9601(14).

       29.     Upon information and belief, from approximately March 1946 through

1957, Mallinckrodt arranged for disposal of the residues and other materials by

transferring them from the Destrehan Street facility to SLAPS.

       30.     Upon information and belief, between approximately May 1966 and

December 1966, the residues and other materials were moved by truck from SLAPS to

the Hazelwood Interim Storage Site, also known as the Latty Avenue Site.

       31.     Upon information and belief, the residues and other materials were

transported from the Latty Avenue Site and disposed of at the West Lake Site.




                                            -5-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 6 of 14 PageID #: 6



       32.     Upon information and belief, Mallinckrodt, therefore, generated and

arranged for disposal of hazardous substances it owned or possessed, and those wastes

were disposed of at the West Lake Site.

                    BRIDGETON’S RESPONSE ACTIONS AND
                      NCP-COMPLIANT RESPONSE COSTS

       33.     Pursuant to Administrative Order on Consent and two subsequent

amendments (EPA Docket No. VII-93-F-005) (“OU-1 ASAOC”) issued by EPA,

Bridgeton performed a Remedial Investigation/Feasibility Study and Baseline Risk

Assessment of the West Lake Site.

       34.     On February 2, 2018, EPA approved the Remedial Investigation

conducted by Bridgeton in accordance with the OU-1 ASAOC.

       35.     On February 5, 2018, EPA approved the Feasibility Study conducted by

Bridgeton in accordance with the OU-1 ASAOC.

       36.     Under the terms of the OU-1 ASAOC, the costs that Bridgeton incurred in

preparing the Remedial Investigation and Feasibility Study were necessary costs of

response and are consistent with the NCP as those phrases are used in Section 107(a) of

CERCLA, 42 U.S.C. § 9607(a).

       37.     Pursuant to Unilateral Administrative Order for Removal Action (EPA

Docket No. CERCLA-07-2016-0002) (the “UAO”) issued by EPA, Bridgeton conducted

and is conducting certain removal actions at the West Lake Site, including actions to

prevent a surface fire and to implement an incident management plan.

       38.     EPA found the removal actions required by the UAO are necessary to

protect the public health, welfare or the environment.




                                            -6-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 7 of 14 PageID #: 7



       39.     Bridgeton has incurred and will continue to incur significant costs to

comply with the UAO.

       40.     The costs Bridgeton has incurred and will incur while complying with the

UAO are “response” costs as that term is used in Section 107(a) of CERCLA, 42 U.S.C.

§ 9607(a), and defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

       41.     The response costs Bridgeton incurred and will incur while complying

with the UAO are “necessary costs of response” as that phrase is used in Section 107(a)

of CERCLA, 42 U.S.C. § 9607(a).

       42.     The response costs Bridgeton has incurred and will incur while complying

with the UAO are consistent with the NCP as that phrase is used in Section 107(a) of

CERCLA, 42 U.S.C. § 9607(a).

       43.     Pursuant to Administrative Settlement Agreement and Order on Consent

for Removal Actions (EPA Docket No. 07-2016-0005) (the “North Quarry ASAOC”)

issued by EPA, Bridgeton conducted and is conducting additional removal actions at the

West Lake Site to address the potential risk of a subsurface heating event coming into

contact with hazardous substances at the West Lake Site.

       44.     EPA has found the removal actions required by the North Quarry ASAOC

are necessary to protect the public health, welfare or the environment.

       45.     EPA has found that if the removal actions required by the North Quarry

ASAOC are carried out in compliance with the terms of the agreement, they will be

consistent with the NCP as provided in Section 300.700(c)(3)(ii) of the NCP.

       46.     Bridgeton has incurred and will continue to incur significant costs to

comply with the North Quarry ASAOC.




                                            -7-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 8 of 14 PageID #: 8



       47.    The costs Bridgeton has incurred and will continue to incur while

complying with the North Quarry ASAOC are “response” costs as that term is used in

Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), and defined in Section 101(25) of

CERCLA, 42 U.S.C. § 9601(25).

       48.    The response costs Bridgeton has incurred and will continue to incur while

complying with the North Quarry ASAOC are “necessary costs of response” as that

phrase is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

       49.    The response costs Bridgeton has incurred and will continue to incur while

complying with the North Quarry ASAOC are consistent with the NCP as that phrase is

used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

       50.    Bridgeton has incurred and will continue to incur costs beyond those

detailed above to investigate and otherwise respond to the hazardous substances

contained at the West Lake Site.

       51.    The additional costs Bridgeton has incurred and will continue to incur to

investigate and respond to contamination at the West Lake Site are “response” costs as

that term is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), and defined in

Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

       52.    The additional response costs Bridgeton has incurred and will continue to

incur to investigate and respond to contamination at the West Lake Site are “necessary

costs of response” as that phrase is used in Section 107(a) of CERCLA, 42 U.S.C. §

9607(a).




                                           -8-
  Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 9 of 14 PageID #: 9



        53.     The additional response costs Bridgeton has incurred and will continue to

incur to investigate and respond to contamination at the West Lake Site are consistent

with the NCP as that phrase is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).



                              COUNT I
              COST RECOVERY UNDER CERCLA 42 U.S.C. § 9607(a)

        54.     Plaintiff repeats and re-alleges Paragraphs 1 through 53 above, as though

fully set forth herein.

        55.     Mallinckrodt is a “person” as defined in Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

        56.     Upon information and belief, Mallinckrodt is a covered person within the

meaning of Section 107(a)(3), 42 U.S.C. § 9607(a)(3). Upon information and belief,

Mallinckrodt generated residues and other materials containing hazardous substances as

defined in Section 101(14) of CERCLA, 42 U.S.C. § 9601(14). Upon information and

belief, Mallinckrodt, by contract, agreement or otherwise, arranged for disposal of

hazardous substances it owned or possessed that were disposed of at the West Lake Site.

        57.     The West Lake Site is a “facility” as the term is defined in Section 101(9)

of CERCLA, 42 U.S.C. § 9601(9).

        58.     Bridgeton is the “owner” and/or “operator” of the West Lake Site as

defined by Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1).

        59.     There have been actual or threatened “releases” of hazardous substances

from the West Lake Site as defined by Section 101(22) of CERCLA, 42 U.S.C. §

9601(22).




                                             -9-
 Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 10 of 14 PageID #: 10



        60.     Bridgeton has undertaken response actions at the West Lake Site to

respond to the release or threatened release of hazardous substances.

        61.     The costs Bridgeton has incurred and will continue to incur while

undertaking response actions at the West Lake Site are “response” costs as that term is

used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), and defined in Section 101(25)

of CERCLA, 42 U.S.C. § 9601(25).

        62.     Bridgeton’s past and future response costs are “necessary costs of

response” as that phrase is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

        63.     Bridgeton’s past and future response costs have been and will be incurred,

to the extent necessary, in substantial compliance with the National Contingency Plan

(“NCP”).

        64.     Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a),

Mallinckrodt is jointly and severally liable to Plaintiff, in whole or in part, for any

necessary costs of response for the West Lake Site that Bridgeton has incurred or will

incur in the future in substantial compliance with the NCP.

        65.     To date, Mallinckrodt has not reimbursed Bridgeton for any of the

response costs incurred in connection with the West Lake Site.

        66.     Notice of this action is being provided to the Administrator of the

Environmental Protection Agency and the United States Attorney General, pursuant to 42

U.S.C. § 9613(l).

                            COUNT II
       CLAIM FOR CONTRIBUTION UNDER CERCLA, 42 U.S.C. § 9613(f)

        67.     Bridgeton repeats and re-alleges Paragraphs 1 through 66 above, as though

fully set forth herein.




                                             -10-
 Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 11 of 14 PageID #: 11



        68.    Mallinckrodt is a “person” as defined in Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

        69.    Upon information and belief, Mallinckrodt is a covered person within the

meaning of Section 107(a)(3), 42 U.S.C. § 9607(a)(3). Upon information and belief,

Mallinckrodt generated residues and other materials containing hazardous substances as

defined in Section 101(14) of CERCLA, 42 U.S.C. § 9601(14). Upon information and

belief, Mallinckrodt, by contract, agreement or otherwise, arranged for disposal of

hazardous substances it owned or possessed that were disposed of at the West Lake Site.

        70.    The West Lake Site is a “facility” as the term is defined in Section 101(9)

of CERCLA, 42 U.S.C. § 9601(9).

        71.    Bridgeton is the “owner” and/or “operator” of the West Lake Site as

defined by Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1).

        72.    There have been actual or threatened “releases” of hazardous substances

from the West Lake Site as defined by Section 101(22) of CERCLA, 42 U.S.C. §

9601(22).

        73.    Bridgeton has entered into various agreements with the United States to

perform response actions at the West Lake Site that could be deemed settlements under

which Bridgeton has resolved certain of its liability for contamination at the West Lake

Site.

        74.    The costs for which Bridgeton is liable under the various agreements with

the United States constitute necessary costs of response incurred in a manner consistent

with the NCP under 42 U.S.C. § 9607(a)(4)(B) to remediate hazardous substances. These

costs, which include but are not limited to millions of dollars that Bridgeton has already




                                           -11-
 Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 12 of 14 PageID #: 12



expended to address the contamination contributed to the West Lake Site by

Mallinckrodt, represent more than Bridgeton’s allocable share of costs related to their

releases or disposal of hazardous substances at the West Lake Site.

        75.     Bridgeton is entitled to contribution from Mallinckrodt under Section

113(f) of CERCLA, 42 U.S.C. § 9613(f), for Mallinckrodt’s equitable share of all costs

and damages incurred by Bridgeton that exceeds Bridgeton’s equitable share of the costs

for which Bridgeton is liable under its various agreements with the United States that

could be deemed settlement agreements.

        76.     Notice of this action is being provided to the Administrator of the

Environmental Protection Agency and the United States Attorney General, pursuant to 42

U.S.C. § 9613(l).

                             COUNT III
              DECLARATORY JUDGMENT UNDER FEDERAL LAW

        77.     Bridgeton repeats and re-alleges Paragraphs 1 through 75 above, as though

fully set forth herein.

        78.     An actual and substantial controversy has arisen between Bridgeton and

Mallinckrodt regarding their respective rights and obligations for the response costs that

have been incurred and the response costs that will be incurred to respond to the releases

of hazardous substances at the West Lake Site.

        79.     Until such time as remediation of the West Lake Site is complete,

additional response costs will be needed to respond to the contamination at the site.

        80.     Pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. §§ 2201,

2202, and CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), Bridgeton is entitled to a

declaratory judgment holding Mallinckrodt jointly and severally liable to Bridgeton under




                                            -12-
Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 13 of 14 PageID #: 13



Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for past and future response costs

incurred by Bridgeton in connection with the West Lake Site.

       81.     Pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. §§ 2201,

2202, and CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), Bridgeton is entitled to a

declaratory judgment holding Mallinckrodt liable under Section 113(f) of CERCLA, 42

U.S.C. § 9613(f), for contribution for Mallinckrodt’s equitable share of all costs and

damages incurred by Plaintiffs that are deemed resolved under settlement agreements

between Bridgeton and the United States.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Bridgeton Landfill, LLC demands judgment in its favor

and against Defendant Mallinckrodt LLC, to the extent authorized by law, as follows:

       A.      AS TO COUNT I, for recovery of all response costs incurred in

connection with the West Lake Site consistent with the National Contingency Plan,

including pre-judgment interest thereon as allowed by law;

       B.      AS TO COUNT II, for contribution for all costs and damages incurred by

Bridgeton, including pre-judgment interest thereon as allowed by law, that exceed

Bridgeton’s equitable share of the costs for which Bridgeton is liable under any

settlement agreements with the United States;

       C.      AS TO COUNT III, for a judicial declaration that Mallinckrodt is jointly

and severally liable for all response costs incurred and to be incurred in connection with

the West Lake Site consistent with the National Contingency Plan, such judgment to be

binding on any subsequent action or actions to recover further response costs or damages;




                                           -13-
Case: 4:18-cv-01800 Doc. #: 1 Filed: 10/23/18 Page: 14 of 14 PageID #: 14



          D.      AS TO COUNT III, for a judicial declaration that Mallinckrodt is liable

for its equitable share of all costs and damages incurred by Bridgeton, including pre-

judgment interest thereon as allowed by law, that exceed Bridgeton’s equitable share of

the costs for which Bridgeton is liable under any settlement agreements with the United

States;

          E.      AS TO COUNTS I AND II, for attorneys’ fees;

          F.      AS TO ALL COUNTS, for all costs and expenses incurred in this action,

to the extent provided for by law;

          G.      AS TO ALL COUNTS, for such other and further relief as the Court may

deem just and proper.

                                        JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.


Dated: October 23, 2018                          LATHROP GAGE LLP




                                                 By:     /s/ William G. Beck
                                                        William G. Beck             26849MO
                                                        Jessica E. Merrigan         54982MO
                                                        2345 Grand Boulevard, Suite 2200
                                                        Kansas City, Missouri 64108-2618
                                                        Telephone: 816.292.2000
                                                        Telecopier: 816.292.2001
                                                        WBeck@lathropgage.com
                                                        JMerrigan@lathropgage.com

                                                        Attorneys for Plaintiff
                                                        BRIDGETON LANDFILL, LLC




                                               -14-
